Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim 25 directed to an invention constructively non-elected and because applicant did not distinctly and specifically point out any supposed errors in the restriction, the election has been treated as without traverse. Accordingly, claim 25 is cancelled.

COMMENTS

Withdrawn Objection(s) and/or Rejection(s)
	The rejection of claims 11-14,19-21,24 under 35 U.S.C. 102(a)(1) as being anticipated by over Frauenfeld et al (2016 Nature Methods 13:345-51 – IDS entry 6/24/2019 plus supplementary information) is hereby withdrawn in view of Applicant’s amendments with support for the current amendment found in paragraph 0034 at least of the present published application.
	The 8/2/2021 37 CFR 1.132 declaration taken with the 8/2/2021 corrigendum to the earlier 2/2/2021 37 CFR 1.132 declaration is sufficient by preponderance of 

Reasons for Allowance

The following is the Examiner’s statement of reasons for allowance:
The claims are allowed for the reasons that the prior art of record does not teach or fairly suggest Applicants’ claimed saposin particles with unexpected properties arising from a more complete complement of in vivo membrane constituents as demonstrated in the declarations of record. Therefore, claims 1-18,21-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639